Citation Nr: 1647541	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection, to include on a secondary basis, for hypertension.

3.  Entitlement to service connection, to include on a secondary basis, for cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a May 2009 decision, the RO denied service connection for hypertension and vision problems, diagnosed as cataracts.  A June 2009 rating decision granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss.

In May 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing is of record.

This matter was remanded by the Board in August 2014 for additional development.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the Veteran's first post-service year; and was not shown to be the result of or aggravated by service-connected diabetes mellitus.

2.  Cataracts was not manifested in service and was not shown to be the result of or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a secondary basis, for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2.  The criteria for service connection, to include on a secondary basis, for cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in January 2009. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The service treatment records are negative for complaints, findings, or diagnosis of hypertension or eye conditions.

With regard to hypertension, a May 2002 VA treatment record shows that the Veteran was first diagnosed with that disease around 1998.  The VA treatment record also showed that the first reports of cataracts were in the beginning stages.  

During the Veteran's May 2013 Board Hearing, he testified that his hypertension and cataracts were caused or aggravated by his service-connected diabetes mellitus.  The Veteran did not provide any testimony suggesting that the disorders began during service. 

An April 2009 VA examination report noted that the Veteran gave a chief visual complaint for reading glasses and distance.  The Veteran did not report any history concerning treatment for eye diseases or injuries.  The examiner noted that the Veteran did have diabetes mellitus with no retinopathy.  The examiner opined that it was less likely than not that the cataracts were due to or related to the diabetes, since people in the Veteran's age group developed cataracts due to aging.  

The Veteran attended a VA examination in October 2014, at which time the examiner opined that it was less likely than not that the Veteran's eye disability began during service or was medically related to service.  The examiner noted that the Veteran's service treatment records were silent for treatment concerning cataracts.  The examiner also opined that it was less likely than not that the Veteran's nuclear sclerotic cataracts were caused by the service-connected diabetes mellitus.  The examiner reported that while cortical and posterior subscapular cataracts were related to diabetes, the Veteran's nuclear sclerotic cataracts were related to aging, according to medical literature.  The examiner also reported that the Veteran's cataracts were not permanently worsened beyond the natural progression by his service-connected diabetes.  The examiner noted that according to medical literature, the Veteran's cataracts were age-related and were part of the natural progression of aging.  While the Veteran's cataracts were graded as 1+ and 2+ in 2009, and were 2+and 3+ during the examination, the examiner noted that the change in grade was due to the natural progression of the cataracts.  

The report of an October 2014 VA examination shows that the Veteran reported that he was diagnosed with hypertension in 1992, though VA medical records showed the first diagnosis in 1995.  The examiner noted that the Veteran had normal blood pressure on enlistment and a blood pressure reading of 124/84 on his separation examination.  The examiner noted that the separation examination blood pressure reading did not demonstrate hypertension as there were no elevated blood pressures noted during the Veteran's service.  After a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's hypertension was related to active service as there were no indications of the condition during service or within one year of separation from service.  The examiner noted that the first diagnosis of hypertension occurred in the early 1990s.  The examiner also opined that it was less likely than not that hypertension was caused by the Veteran's service-connected diabetes.  The examiner noted that the hypertension preceded his diagnosis of diabetes.  Additionally, the examiner remarked that diabetes did not cause hypertension, which was typically caused by aging, family history, tobacco use, obesity, and hyperlipidemia.  The examiner also opined that the Veteran's hypertension was not worsened or aggravated beyond the normal progression by the Veteran's diabetes as they were two separate physiological processes.  

Initially, the Board notes the first treatments for hypertension and cataracts began in 1992 and 2002, which is more than twenty two years after the Veteran's discharge from service and is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, hypertension was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Significantly, the Veteran does not assert that his hypertension and cataract disabilities had their onset in or are due to service.  Rather, he is very specific in his assertions that the claimed disabilities began after service and are related to his service-connected type II diabetes mellitus.  The record reflects, however, that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed hypertension and cataracts and service, or as secondary to service connected type II diabetes mellitus, weighs against the claim. 

The October 2014 VA examiner opined that the Veteran's diagnosed hypertension was less likely than not caused by service and was not proximately due to, caused by, or aggravated by the type II diabetes mellitus.  The examiner's rationale was that hypertension and diabetes mellitus were two separate conditions that did not affect one another.  With regard to cataracts, the examiner opined that it was less likely than not caused by service and was not proximately due to, caused by, or aggravated by the type II diabetes mellitus.  The examiner's rationale was that the medical literature indicated that the Veteran's specific type of cataracts was not caused by type II diabetes mellitus.  The examiner also reported that medical literature also showed that the Veteran's cataracts were not aggravated by his type II diabetes mellitus and that examination showed a natural progression of the condition caused by aging.   The Board finds that these opinions constitute probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinions provide a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for hypertension or cataracts, on a direct or secondary basis.  

The only other evidence of record supporting the Veteran's claims are his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or medical findings pertaining to either disorder until decades after service.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed hypertension and cataracts.  Diagnosing these disabilities is medically complex in nature, given the length of time between service and diagnosis, and the fact that they can stem from multiple etiologies.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, whether the issue is relationship to service or relationship to a service-connected disability, the Board finds that the question of etiology in this case is one more properly within the realm of medical expertise.
 
Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for hypertension or cataracts on a direct or secondary basis.  The preponderance of the evidence is against a finding that hypertension or cataracts were incurred in service or are proximately due to or aggravated by service-connected disability.  Moreover, because there is no evidence that the Veteran's hypertension was present within one year of separation from service, service connection on a presumptive basis also is not warranted.  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for hypertension is denied.

Entitlement to service connection, to include on a secondary basis, for cataracts is denied.


REMAND

Service connection is currently in effect for left ear hearing loss.  The Veteran asserts that his right ear hearing loss was a result of noise exposure during service.  Specifically, he submits that during active service he was exposed to acoustic trauma from aircraft as he was a mechanic.  He has reported that he has been experiencing hearing loss since service in the right ear. 

A May 2009 VA examination report noted that the Veteran had normal hearing in the right ear at his separation examination and that the right ear hearing loss was not caused by noise exposure in the military.  Here, the Board finds that the examiner essentially concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation.  However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Given that it appears the examiner did not take into account the Veteran's lay account of diminished hearing in service, the Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to assess the current nature and etiology of the Veteran's right ear hearing loss.  The electronic claims file must be made available to the examiner for review.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. 

The examiner must consider the Veteran's account of when he first noticed hearing loss in the right ear. 

The examiner is asked to address the following with a complete rationale for any opinion provided:

Is it at least as likely as not (50 percent probability or greater) that any current right ear hearing loss began in or is related to service, to include excessive noise exposure during service. 
 
2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


